Name: Commission Regulation (EC) No 1162/2001 of 14 June 2001 establishing measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e and associated conditions for the control of activities of fishing vessels
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32001R1162Commission Regulation (EC) No 1162/2001 of 14 June 2001 establishing measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e and associated conditions for the control of activities of fishing vessels Official Journal L 159 , 15/06/2001 P. 0004 - 0009Commission Regulation (EC) No 1162/2001of 14 June 2001establishing measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e and associated conditions for the control of activities of fishing vesselsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 15(1) thereof,Whereas:(1) In November 2000, the International Council for the Exploration of the Sea indicated that the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIII a, b, d, e is at serious risk of collapse.(2) The majority of this stock of hake inhabits ICES sub-areas V, VI and VII and ICES divisions VIII a, b, d, e.(3) At the Council meeting of 14 and 15 December 2000, the Commission and the Council noted the urgent requirement to establish a recovery plan for this stock of hake.(4) The immediate requirement is to reduce catches of juvenile hake by:- establishing a general increase in the mesh size of towed nets used to catch hake to which end it is necessary to derogate from conditions regarding mesh sizes of towed gears laid down in Annexes I and II to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(3) as last amended by Regulation 973/2001(4),- establishing geographical areas in which juvenile hake occur in high abundance and specifying that fishing with towed nets may take place in these areas only if these nets are of high mesh size,- establishing additional conditions to ensure that capture of juvenile hake by beam trawls is reduced.(5) To provide information on catches of juvenile hake by some vessels targeting hake and by other vessels targeting Norway lobsters, observers should be placed on board vessels engaged in such activities, taking into account the level of fishing activity by each Member State fishing in the appropriate areas.(6) Control measures additional to those laid down in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(5), as last amended by Regulation (EC) No 2846/98(6), and specific control programmes defined according to Article 34c of the said Regulation are required to ensure compliance with the measures laid down in this Regulation.(7) Further conservation measures affecting fishing for Nephrops, which involves significants by-catches of hake, may be proposed in the light of recent scientific advice from ICES and the results of trials of more selective fishing gear that are currently being conducted.HAS ADOPTED THIS REGULATION:Article 1This Regulation shall apply to fishing vessels operating within ICES sub-areas V and VI and ICES divisions VII b, c, f, g, h, j, k and ICES divisions VIII a, b, d, e.Article 21. Notwithstanding the conditions laid down in Article 4(4) and Article 15 of Regulation (EC) No 850/98, catches of hake (Merluccius merluccius) retained on board any vessel carrying any towed gear of mesh size 55 mm to 99 mm may not be in excess of 20 % of the weight of the total catch of marine organism retained on board.2. The conditions of paragraph 1 shall not apply to any vessel of length less than 12 metres overall which returns to port within 24 hours of its most recent departure from port.Article 3It shall be prohibited to use:(a) except in ICES sub-areas V and VI, any cod-end and/or extension piece of any towed nets except beam trawls of mesh size greater than 55 mm which is not constructed of single-twine netting material of which no twine is of thickness greater than 6 mm or of double-twine netting material of which no twine is of thickness greater than 4 mm;(b) any demersal towed net other than beam trawl incorporating a cod-end of mesh size range 70 mm to 89 mm having more than 120 meshes in any circumference of the said cod-end excluding the joinings and selvedges;(c) any demersal towed net which includes any individual quadrilateral mesh of which the bars of the mesh are not of approximately equal length;(d) any demersal towed net to which a cod-end of mesh size less than 100 mm is attached by any means other than being sewn into that part of the net anterior to the cod-end.Article 4It shall be prohibited to carry on board or deploy any beam trawl of mesh size equal to or greater than 70 mm unless the entire upper half of the anterior part of such a net consists of a panel of netting material of which no individual mesh is of mesh size less than 180 mm attached:- directly to the headline, or- to no more than three rows of netting material of any mesh size attached directly to the headline.The panel of netting shall extend towards the posterior of the net for at least the number of meshes determined by:(a) dividing the length in metres of the beam of the net by 12;(b) multiplying the result obtained in (a) by 5,400;(c) dividing the result obtained in (b) by the mesh size, in millimetres, of the smallest mesh in the panel;(d) ignoring any decimal or other fractions in the result obtained in (c).Article 51. For the purposes of paragraph 2, the following geographical areas are defined:(a) the area enclosed by straight lines sequentially joining the following geographical coordinates and excluding any part of that area situated within the limit of 12 nautical miles calculated from the baselines of Ireland:53 ° 30'N, 11 ° 00'W53 ° 30'N, 12 ° 00'W53 ° 00'N, 12 ° 00'W51 ° 00'N, 11 ° 00'W49 ° 30'N, 11 ° 00'W49 ° 30'N, 07 ° 00'W51 ° 00'N, 07 ° 00'W51 ° 00'N, 10 ° 30'W51 ° 30'N, 11 ° 00'W53 ° 30'N, 11 ° 00'W;(b) the area enclosed by straight lines sequentially joining the following geographical coordinates and excluding any part of that area situated within the limit of 12 nautical miles calculated from the baselines of France:48 ° 00'N, 06 ° 00'W48 ° 00'N, 07 ° 00'W45 ° 00'N, 02 ° 00'W44 ° 00'N, 02 ° 00'Wa point on the coast of France at 44 ° 00'Na point on the coast of France at 45 ° 30'N45 ° 30'N, 02 ° 00'W45 ° 45'N, 02 ° 00'W48 ° 00'N, 06 ° 00'W.For indicative purposes, a map of the abovementioned areas is provided in Annex I.2. Within the areas defined in paragraph 1:- it is prohibited to conduct any fishing activity using any towed net of mesh size range 55 mm to 99 mm,- it is prohibited to immerse, partially or wholly, or otherwise deploy for any purpose any towed net which is of mesh size range 55 mm to 99 mm,- all towed nets of mesh size range 55 mm to 99 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Within the area defined in paragraph 1(a):- it is prohibited to conduct any fishing activity using any fixed gear of mesh size less than 120 mm,- it is prohibited to immerse, partially or wholly, or otherwise deploy for any purpose, any fixed gear of mesh size less than 120 mm,- all fixed gears of mesh size less than 120 mm shall be lasted and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Within the area defined in paragraph 1(b):- it is prohibited to conduct any fishing activity using any fixed gear of mesh size less than 100 mm,- it is prohibited to immerse, partially or wholly, or otherwise deploy for any purpose any fixed gear of mesh size less than 100 mm,- all fixed gears of mesh size less than 100 mm shall be lashed and stowed in accordance with the provisions laid down in Article 20(1) of Regulation (EEC) No 2847/93.Article 61. Member States shall ensure that for the duration of the number of voyages indicated in Annex II, at least one observer shall be on board Community fishing vessels flying their flag and which deploy towed nets of mesh size range 70 mm to 99 mm in each of the geographical areas enclosed by straight lines sequentially joining the following geographical coordinates:(a) a point on the coast of Ireland at 53 ° 30'N53 ° 30'N, 11 ° 00'W51 ° 30'N, 11 ° 00'W51 ° 00'N, 10 ° 30'W51 ° 00'N, 07 ° 00'Wa point on the coast of Ireland at 07 ° 00'W;(b) a point on the coast of France at 48 ° 00'N48 ° 00'N, 06 ° 00'W45 ° 45'N, 02 ° 00'W45 ° 30'N, 02 ° 00'Wa point on the coast of France at 45 ° 30'N.2. Member States concerned shall ensure that for the duration of at least 10 voyages one or more observers are on board, both inside and outside the geographical areas defined in Article 5, a Community fishing vessel flying their flag and fishing with a demersal trawl in which at least one row of meshes of mesh size greater than 350 mm is attached immediately to the headline and which is towed simultaneously by two fishing vessels.3. Each Member State shall establish a sampling plan to implement the conditions laid down in paragraphs 1 and 2, indicating, inter alia, the distribution of observers among the geographical areas, and transmit it to the Commission for approval.4. The observers shall record for each operation of the fishing gear, the mesh size of the trawl and the geographical location of the operation and shall implement an appropriately designed sampling procedure to estimate:(a) the total quantity by weight of hake, of Norway lobsters and of all other marine organisms caught by each operation of the fishing gear;(b) the length to the nearest centimetre below the absolute length of the hake caught by each operation of the fishing gear;(c) the total quantity by weight of hake, of Norway lobsters and of all other marine organisms landed;(d) the length to the nearest centimetre below the absolute length of the hake landed.5. The master of a Community fishing vessel designated to receive an observer on board shall facilitate the arrival and departure of the observer and shall provide the observer with appropriate facilities for accommodation and work.6. For indicative purposes, the areas referred to in paragraph 1 are indicated in the Annex.Article 71. The Member States shall ensure that on the number of occasions indicated in Annex III, the landings of vessels which have operated with towed nets of mesh size range 70 mm to 99 mm in the areas defined in Article 6, paragraph 1 with no observer on board shall be sampled immediately after landing.To this end, each Member State shall establish a sampling plan, indicating, inter alia, the distribution of samples from each geographical area, and transmit it to the Commission for approval.2. The sampling shall be designed to provide estimates of:(a) the total quantity of hake, of Norway lobster and of all other marine organisms landed;(b) the length to the nearest centimetre below the absolute length of the hake landed.Article 8Member States shall send to the Commission within 220 days of the date of entry into force of this Regulation, a comprehensive report of the activities and findings of the observers assigned to Community vessels flying their flag and of their sampling of landings.Article 91. Each Member State shall take the necessary action to make it compulsory for a master or his representative of a fishing vessels flying its flag which intend to fish or which have completed fishing under conditions laid down in Article 5 to communicate details of entry into and exit from the areas defined in Article 5, paragraph 1.2. The communication referred to in paragraph 1 shall include:- the name of the vessel,- the code (entry "in", exit "out"),- the date, time and geographical location,- the name of the master.A master of a Community fishing vessels shall record this information and the time of transmission of such a communication in the logbook.3. A vessel equipped with a functioning real-time automatic monitoring system recognised under Community legislation shall be exempt from the conditions laid down in paragraph 1.4. The communication referred to in paragraph 1 shall be made by the master or representative of the vessel concerned simultaneously to the flag State and the coastal Member State or Member States responsible for monitoring activities where the vessel will carry out its fishing activities in waters under the sovereignty or jurisdiction of that Member State or those Member States.Article 101. It is prohibited to retain on board a Community fishing vessel any quantity of hake mixed or in association with any other species of marine organism.2. Masters of Community fishing vessels shall provide the necessary assistance to inspectors of Member States to enable the quantities declared in the logbook and the catches of hake retained on board to be cross-checked for verification purposes.Article 111. The master of a Community fishing vessel, or his representative, who wishes on any occasion to land 250 kg or more of hake in any Member State shall inform, at least four hours in advance of landing, the competent authorities of that Member State of:- the landing location,- the estimated time of arrival at that location,- the quantities of hake retained on board,- the quantities of hake to be landed.2. Whenever on any occasion more than 500 kg of hake are to be landed from a Community fishing vessel, the master of the said vessel shall ensure that such landings are made only at ports designated under the conditions laid down in Article 12.3. The competent authorities of a Member State in which a landing of hake of 250 kg or more is to be made, may require that the discharge does not commence until authorised by the said authorities.Article 121. Each Member State shall designate ports into which any landing of hake in excess of 500 kg shall take place.2. Each Member State shall transmit to the Commission within 15 days of the date of entry into force of this Regulation the list of designated ports and, within 30 days thereafter, associated inspection and surveillance procedures including the terms and conditions for recording and reporting the quantities of hake within each landing. The Commission will transmit this information to all Member States.Article 131. Where landings of hake are not offered for sale for the first time by sale at auction, as provided for by Article 9(2) of Regulation (EEC) No 2847/93, Member States shall ensure that:- the location where the weight of the quantities of hake landed is determined shall be designated by the competent authorities of the Member State into which the landing takes place,- the quantities involved are immediately notified to the auction centres or any other body designated by the competent authorities.2. The competent authorities of a Member State may require that any quantity of hake first landed in that Member State is weighed before being transported elsewhere.3. Notwithstanding the conditions laid down in Article 13 of Regulation (EEC) No 2847/93, all quantities of hake which are transported to a place other than that of landing or import shall be accompanied by a copy of one of the declarations provided for in Article 8(1) of Regulation (EEC) No 2847/93 pertaining to the quantities of hake transported. It is prohibited to use a copy of document T2M as mentioned in Article 13, paragraph 4(b) of Regulation (EEC) No 2847/93 in the case of transport of quantities of hake.Article 14This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.However:- Articles 10 and 11 shall be applicable from the fifteenth day following the publication of this Regulation in the Official Journal of the European Communities,- Articles 2, 3, 4, 5 and 9 shall be applicable from 1 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 125, 27.4.1998, p. 1.(4) OJ L 137, 19.5.2001, p. 1.(5) OJ L 261, 20.10.1993, p. 1.(6) OJ L 358, 31.12.1998, p. 5.ANNEX IHAKE BOXES>PIC FILE= "L_2001159EN.000802.TIF">ANNEX IIMINIMUM NUMBER OF VOYAGES ON WHICH OBSERVERS ARE TO BE PLACED>TABLE>ANNEX IIIMINIMUM NUMBER OF OCCASIONS ON WHICH SAMPLES OF LANDINGS SHALL BE TAKEN>TABLE>